     Case 1-17-01005-ess         Doc 242            Filed 05/06/20               Entered 05/06/20 15:43:06



                                                                                                                     mwe.com

                                                                                                             H. Peter Haveles, Jr.
                                                                                                                  Attorney at Law
                                                                                                             phaveles@mwe.com
                                                                                                                 +1 212 547 5650




                                                     May 6, 2020

VIA ECF
The Honorable Elizabeth C. Stong
United States Bankruptcy Court
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East
Brooklyn, New York 11201



       Re:    Golden v. JP Morgan Chase Bank, et al.,
              Adversary Proceeding No.: 1-17-ap-01005-ess


Dear Judge Stong:

        We are attorneys for defendant Pennsylvania Higher Education Assistance Agency
(“PHEAA”). We write with respect to the state of discovery, as raised in the May 1, 2020 letter
filed by Adam R. Shaw, Esq., one of plaintiff’s counsel.

       We will be prepared to discuss the substantive discovery issues with the Court at
tomorrow afternoon’s status conference. We would like to note one fact, however, in advance of
the conference.

       On April 7, 2020, in connection with PHEAA, Firstmark and the Trust defendants
agreeing to search for certain documents in borrower files, Gregory Casamento (one of the Trust
defendants’ counsel) advised plaintiff that the very strict stay at home order in Pennsylvania
impaired PHEAA’s ability to perform discovery tasks and would require deferral of work. A
week later, Mr. Shaw accepted the proposal that Mr. Casamento made and took no issue with
PHEAA’s impairment. A copy of that email exchange is attached.




                         340 Madison Avenue New York NY 10173-1922 Tel +1 212 547 5400 Fax +1 212 547 5444

                         US practice conducted through McDermott Will & Emery LLP.
     Case 1-17-01005-ess            Doc 242            Filed 05/06/20               Entered 05/06/20 15:43:06



                                                                                                                        mwe.com

                                                                                                                H. Peter Haveles, Jr.
                                                                                                                     Attorney at Law
                                                                                                                phaveles@mwe.com
                                                                                                                    +1 212 547 5650




       Thank you for Your Honor’s consideration.



                                                        Respectfully,

                                                        /s/ H. Peter Haveles, Jr.

                                                        H. Peter Haveles, Jr.



Enclosure



cc: All counsel of record




                            340 Madison Avenue New York NY 10173-1922 Tel +1 212 547 5400 Fax +1 212 547 5444

                            US practice conducted through McDermott Will & Emery LLP.
            Case 1-17-01005-ess         Doc 242     Filed 05/06/20     Entered 05/06/20 15:43:06



Gavidia, Silvanna

From:                           gcasamento@lockelord.com
Sent:                           Tuesday, April 28, 2020 11:00 AM
To:                             Haveles, Jr., H. Peter
Cc:                             Chip Kaplan (ckaplan@perrylawfirm.com); DeRose, R.J; Goodin, Matthew
Subject:                        FW: Discovery Update



[ External Email ]



Best,

Greg

Gregory T. Casamento
Managing Partner - New York
Locke Lord LLP
200 Vesey St.
Brookfield Place
New York, New York 10281-2101
212-812-8325 Direct
516-909-9425 Mobile
212-812-8385 Fax
gcasamento@lockelord.com

View My BIO I Connect on LinkedIn I Visit lockelord.com


From: Adam Shaw <ashaw@bsfllp.com>
Sent: Friday, April 17, 2020 12:06 PM
To: Casamento, Greg <GCasamento@lockelord.com>; Braunstein, Andrew <Andrew.Braunstein@lockelord.com>;
DeRose, R.J <RDeRose@lockelord.com>; Fontenelli, Christopher <Christopher.Fontenelli@lockelord.com>; Goodin,
Matthew <JMGoodin@lockelord.com>
Cc: George Carpinello <gcarpinello@bsfllp.com>; Bartlett, Tad <TSBartlett@jonesswanson.com>; Berner, Cheryl
<cberner@jonesswanson.com>; Burge, Jason W. <jburge@fishmanhaygood.com>; Cowand, Becky
<bcowand@jonesswanson.com>; Freiberg, Peter <PFreiberg@jonesswanson.com>; Johnson, Kaki
<kjohnson@fishmanhaygood.com>; Grace Reale <greale@bsfllp.com>; Reeves, Lindsay <LReeves@jonesswanson.com>;
Smith, Austin <aconnellsmith@gmail.com>; Swanson, Lynn <LSwanson@jonesswanson.com>
Subject: RE: Discovery Update


Greg:

I hope you are doing well.

I write to follow up on your April 7th email in response to our March 11th letter regarding outstanding discovery.




                                                          1
             Case 1-17-01005-ess           Doc 242      Filed 05/06/20       Entered 05/06/20 15:43:06


Regarding your clients’ offer of a randomized sample set of 35 loan files listed in the Trusts’ spreadsheet, we
accept the offer, with the caveat that we reserve our rights to further discovery of the rest of the files, and that
the sample come from each of the worksheets in the spreadsheet (PHEAA, TSI, Firstmark).

You had previously provided me with dates for the supplemental 30(b)(6) deposition of the Trust and of TSI on
April 28 and 30. You said that Mr. Luke would appear for both depositions. Can you let me know whether
those dates still work. If so, we would do the depositions by video.




___________________________
Privileged and Confidential
ARS

On April 7, 2020 at 1:12:56 PM EDT, Casamento, Greg <GCasamento@lockelord.com> wrote:

CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize the sender.




Adam,

We write to follow-up plaintiff’s March 11 letter, the Trusts’ March 13 response to the same and your email
below.

Regarding plaintiff’s request for the production of emails “about servicing loans” directed at the Trusts, we
reiterate that the Trusts do not have emails to search or produce. The Trusts have no direct employees and operate
through entities who contracted to undertake certain defined tasks pursuant to the relevant transaction documents
that control the Trusts. We have discussed your requests with counsel for the servicers in this action (i.e.,
PHEAA and Firstmark), and understand that you are negotiating search terms and relating to their email
systems. We further understand that you are in the process of doing the same with non-parties. The Trusts do not
have the authority to require the servicers or other third parties to search for and produce email communications
from those entities’ internal email systems. Plaintiff’s demands which effectively require the Trusts to make such
requests of third parties is redundant to the process you are already engaged in with them and creates a dispute
where one does not exist.

With regard to plaintiff’s demands that the 2006-4 Trust produce certain documents relating to the origination and
certification of loans – namely, the loan review worksheets and the borrowing history worksheets for borrowers –
we have conferred with counsel for PHEAA. The search for such documents would require a manual search of
each loan file, one at a time, which would be unduly burdensome. Instead, in consultation with PHEAA, we and
propose that the Trust initially produce a randomized sample set of 35 loan files listed in the Trust’s spreadsheet
produced as 2006-4_Golden_001543 involving instances where the borrower declared bankruptcy. To the extent
the loan review worksheets and borrowing history worksheets are contained within a loan file in that sample, we
will produce the same. Please note, however, we understand that due to PHEAA implementing restrictions due to
COVID-19, collecting the 35 loan files may not be possible while those public health measures are in
place. Nonetheless, we intend to work with PHEAA to collect and produce the sample set.

Thanks and we hope everyone is safe and healthy.

                                                             2
             Case 1-17-01005-ess           Doc 242      Filed 05/06/20      Entered 05/06/20 15:43:06


Best,

Greg

Gregory T. Casamento
Managing Partner - New York
Locke Lord LLP
200 Vesey St.
Brookfield Place
New York, New York 10281-2101
212-812-8325 Direct
516-909-9425 Mobile
212-812-8385 Fax
gcasamento@lockelord.com

View My BIO I Connect on LinkedIn I Visit lockelord.com


From: Adam Shaw <ashaw@bsfllp.com>
Sent: Wednesday, April 1, 2020 12:04 PM
To: Casamento, Greg <GCasamento@lockelord.com>; Braunstein, Andrew
<Andrew.Braunstein@lockelord.com>; DeRose, R.J <RDeRose@lockelord.com>; Fontenelli, Christopher
<Christopher.Fontenelli@lockelord.com>; Goodin, Matthew <JMGoodin@lockelord.com>
Cc: George Carpinello <gcarpinello@bsfllp.com>; Bartlett, Tad <TSBartlett@jonesswanson.com>; Berner, Cheryl
<cberner@jonesswanson.com>; Burge, Jason W. <jburge@fishmanhaygood.com>; Cowand, Becky
<bcowand@jonesswanson.com>; Freiberg, Peter <PFreiberg@jonesswanson.com>; Johnson, Kaki
<kjohnson@fishmanhaygood.com>; Grace Reale <greale@bsfllp.com>; Reeves, Lindsay
<LReeves@jonesswanson.com>; Smith, Austin <aconnellsmith@gmail.com>; Swanson, Lynn
<LSwanson@jonesswanson.com>
Subject: RE: Discovery Update

That is agreeable.




___________________________
Privileged and Confidential
ARS
On April 1, 2020 at 11:48:43 AM EDT, Casamento, Greg <GCasamento@lockelord.com> wrote:

CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize the
sender.




Hi Adam,

We are checking on these requests but the current situation has made things move much slower than
normal. We expect to be able to get back to you by the end of next week so respectfully request that
wait until that time to discuss whether anyone needs to go to the court for anything. Please let me
know if that is acceptable to you. Thanks.
                                                             3
            Case 1-17-01005-ess         Doc 242     Filed 05/06/20   Entered 05/06/20 15:43:06



Best,

Greg

Gregory T. Casamento
Managing Partner - New York
Locke Lord LLP
200 Vesey St.
Brookfield Place
New York, New York 10281-2101
212-812-8325 Direct
516-909-9425 Mobile
212-812-8385 Fax
gcasamento@lockelord.com

View My BIO I Connect on LinkedIn I Visit lockelord.com


From: Adam Shaw <ashaw@bsfllp.com>
Sent: Monday, March 30, 2020 12:18 PM
To: Braunstein, Andrew <Andrew.Braunstein@lockelord.com>; Casamento, Greg
<GCasamento@lockelord.com>; DeRose, R.J <RDeRose@lockelord.com>; Fontenelli, Christopher
<Christopher.Fontenelli@lockelord.com>; Goodin, Matthew <JMGoodin@lockelord.com>
Cc: George Carpinello <gcarpinello@bsfllp.com>; Bartlett, Tad <TSBartlett@jonesswanson.com>;
Berner, Cheryl <cberner@jonesswanson.com>; Burge, Jason W. <jburge@fishmanhaygood.com>;
Cowand, Becky <bcowand@jonesswanson.com>; Freiberg, Peter <PFreiberg@jonesswanson.com>;
Johnson, Kaki <kjohnson@fishmanhaygood.com>; Grace Reale <greale@bsfllp.com>; Reeves, Lindsay
<LReeves@jonesswanson.com>; Smith, Austin <aconnellsmith@gmail.com>; Swanson, Lynn
<LSwanson@jonesswanson.com>
Subject: Re: Discovery Update


Greg:

I hope you are doing well.

I am following up on our meet and confer call on February 27, 2020 and my letter sent on March
11, 2020 regarding outstanding discovery issues to GS2 and NCT.

Can you let me know by Wednesday April 1, 2020 when you will produce the information;
otherwise we may seek court intervention.




__________________
Privileged and Confidential
ARS
On March 11, 2020 at 5:21:43 PM EDT, Grace Reale <greale@bsfllp.com> wrote:
Counsel:

                                                          4
                  Case 1-17-01005-ess                     Doc 242           Filed 05/06/20              Entered 05/06/20 15:43:06


Please see attached.

Grace E Reale
Staff Attorney

BOIES SCHILLER FLEXNER LLP
30 South Pearl Street
Albany, NY 12207
(direct) 518-694-3080 ext. 24
(mobile) 518-542-6833
greale@bsfllp.com
www.bsfllp.com


<2020-03-11 Ltr from ARS to Casamento.pdf>
<2020-03-11 2nd Ltr from ARS to Casamento.pdf>



The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and may
contain information that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from disclosure
under applicable law. If the reader of this electronic message is not the named recipient, or the employee or agent responsible to deliver it to
the named recipient, you are hereby notified that any dissemination, distribution, copying or other use of this communication is strictly
prohibited and no privilege is waived. If you have received this communication in error, please immediately notify the sender by replying to
this electronic message and then deleting this electronic message from your computer. [v.1 08201831BSF]




__________________

Atlanta | Austin | Boston | Brussels | Chicago | Cincinnati | Dallas | Hartford | Hong Kong | Houston | London | Los Angeles | Miami | New
Orleans | New York | Princeton | Providence | San Francisco | Stamford | Washington DC | West Palm Beach

For more information visit www.lockelord.com

CONFIDENTIALITY NOTICE:
This e-mail and any attached files from Locke Lord LLP may contain information that is privileged, confidential and/or exempt from disclosure
under applicable law. If you are not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
communication is strictly prohibited. If you received this e-mail by accident, please notify the sender immediately and destroy this e-mail and
all copies of it. We may scan and or monitor emails sent to and from our servers to ensure regulatory compliance to protect our clients and
business.




                                                                                   5
